Opinión disidente del
Juez Asociado Señor Santana Becerra
en la cual concurren el Juez Presidente y los Jueces Aso-ciados Señores Belaval y Hernández Matos.
San Juan, Puerto Rico, 10 de febrero de 1967
Por las razones que expuse en mi opinión disidente en el caso de Pueblo v. Pellot Pérez, 92 D.P.R. 812 (1965), en-tiendo igualmente en este caso que la prueba, tal como la produce la opinión del Tribunal, no sostiene una convicción bajo la imputación de que el apelante tenía en su posesión y dominio la droga narcótica, independientemente de que al apelante se le hubiera podido procesar por alguna otra moda-lidad de la ley. En este caso la situación es aun más débil que la envuelta en el de Pellot, ya que no existe prueba química sobre el contenido del alegado sobre que el testigo Nelson pasó al apelante en los momentos en que fueron sorprendidos por los agentes.
Por lo expuesto, disiento de la sentencia que confirma la convicción.